    Case 1:21-cv-00797-MN Document 1 Filed 05/28/21 Page 1 of 4 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 Golden IP LLC,                                                  Case No.
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Vimeo.com, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Golden IP LLC (“Plaintiff”), through its attorneys, complains of Vimeo.com,

Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Golden IP LLC is a corporation organized and existing under the laws of

Texas that maintains its principal place of business at 9901 Brodie Lane, Suite 160 PMB667,

Austin, TX 78748.

       2.         Defendant Vimeo.com, Inc. is a corporation organized and existing under the laws

of Delaware that maintains an established place of business at 555 W 18th St., 4th Fl., New

York , NY, 10011.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
    Case 1:21-cv-00797-MN Document 1 Filed 05/28/21 Page 2 of 4 PageID #: 2




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

9,397,627 (the “Patent-in-Suit” or the “‘627 Patent”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                          THE ‘627 PATENT

         8.      The ‘627 Patent is entitled “Network-enabled audio device,” and issued July 19,

 2016. The application leading to the ‘627 Patent was filed on November 27, 3006. A true and

 correct copy of the ‘627 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.      The ‘627 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ‘627 PATENT

         10.     Plaintiff incorporates the above paragraphs herein by reference.

         11.     Direct Infringement. Defendant has directly infringed one or more claims of

 the ‘627 Patent in at least this District by having made, used, offered to sell, sold and/or




                                                   2
    Case 1:21-cv-00797-MN Document 1 Filed 05/28/21 Page 3 of 4 PageID #: 3




 imported, without limitation, at least the Defendant products identified in the charts

 incorporated into this Count below (among the “Exemplary Defendant Products”) that infringe

 at least the exemplary claims of the ‘627 Patent also identified in the charts incorporated into

 this Count below (the “Exemplary ‘627 Patent Claims”) literally or by the doctrine of

 equivalents. On information and belief, numerous other devices that infringe the claims of the

 ‘627 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

 customers.

         12.      Defendant also has infringed, literally or under the doctrine of equivalents, the

 Exemplary ‘627 Patent Claims, by having its employees internally test and use these

 Exemplary Products.

         13.      Exhibit 2 includes charts comparing the Exemplary ‘627 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ‘627 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ‘627

 Patent Claims.

         14.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         15.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.




                                            JURY DEMAND

        16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.


                                                     3
   Case 1:21-cv-00797-MN Document 1 Filed 05/28/21 Page 4 of 4 PageID #: 4




                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ‘627 Patent is valid and enforceable

      B.      A judgment that Defendant has infringed directly one or more claims of the ‘627

              Patent;

      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendants past infringement with respect to the ‘627 Patent.

      E.       And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

               an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.

 Dated: May 28, 2021                                    Respectfully submitted,

                                                        GAWTHROP GREENWOOD, PC

                                                        /s/ David W. deBruin
                                                        David W. deBruin (#4846)
                                                        3711 Kennett Pike, Suite 100
                                                        Wilmington, DE 19807
                                                        302-777-5353
                                                        ddebruin@gawthrop.com

                                                        Counsel for Plaintiff
                                                        Golden IP LLC


                                                  4
